Citation Nr: 0919757	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  93-04 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
strain of the lumbar spine and pelvis.

2.  Entitlement to a rating in excess of 40 percent for right 
upper extremity disorder for the period prior to September 
12, 2007.

3.  Entitlement to a rating in excess of 40 percent for right 
upper extremity disorder for the period beginning September 
12, 2007.

4.  Entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU) for the period prior to May 4, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to 
February 1946.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from November 1992 and August 1996 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Providence, Rhode Island.  

In March 1997, the Veteran provided testimony at a hearing 
before a decision review officer (DRO) at the Providence RO.  
A transcript of the hearing is of record.

This case was previously before the Board in June 2003 and 
April 2004 when it was remanded for further development.  The 
case returned to the Board in March 2006 and the Board denied 
entitlement to increased ratings for the Veteran's strain of 
the lumbar spine and pelvis and right upper extremity 
disorder.  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 2007 Joint Motion for Remand, the parties moved the 
Court to issue an order vacating and remanding the Board's 
March 2006 decision.  The Court issued an order in April 2007 
granting the parties' motion.  

The Veteran's claim was then returned to the Board where it 
was again remanded for further development in June 2007.  The 
case has been returned to the Board for further appellate 
action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU for the period prior to May 
4, 2007, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's strain of the lumbar spine and pelvis has 
not manifested unfavorable ankylosis of the entire 
thoracolumbar spine, nor has it manifested neurological 
impairment of the lower extremities.

2.  The Veteran's degenerative disc disease has not 
manifested more than severe intervertebral disc syndrome; it 
has not resulted in any incapacitating episodes necessitating 
bed rest prescribed by a physician.

3.  For the period prior to September 12, 2007, the Veteran's 
right upper extremity disorder most nearly approximated 
incomplete paralysis of the ulnar nerve that was severe; 
there was no griffin claw deformity, very marked atrophy, 
loss of extension of the ring and little fingers, inability 
to spread the fingers (or reverse) or adduct the thumb, or 
weakened flexion of the right wrist.  

4.  For the period beginning September 12, 2007, the 
Veteran's upper right extremity disorder most nearly 
approximated complete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 
40 percent for a strain of the lumbar spine and pelvis are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, 4.124a, Diagnostic Codes 5235-5243, 8520 
(2008). 

2.  For the period prior to September 12, 2007, the schedular 
criteria for a rating in excess of 40 percent for right upper 
extremity disorder have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.124a, Diagnostic Code 8513.

3.  For the period beginning September 12, 2007, the 
schedular criteria for a rating of 60 percent, but not 
higher, for right upper extremity disorder have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8513.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In letters issued in May 2004 and June 2007, subsequent to 
the initial adjudication of the claims, the RO notified the 
Veteran of the evidence needed to substantiate his claims for 
TDIU and increased ratings.  The letters also satisfied the 
second and third elements of the duty to notify by informing 
the Veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a January 2008 letter.  

At a minimum, adequate VCAA notice in increased rating cases 
also requires: (1) that VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).
The issues currently before the Board are entitlement to 
increased ratings for lumbar spine strain and a right upper 
extremity disorder.  The June 2007 letter told the Veteran 
that to substantiate the claims he should submit evidence 
showing that the disabilities had worsened and that evidence 
showing the impact of his disabilities on his employment 
could aid in supporting his claims.  

The relevant rating criteria, as outlined below, provide for 
some disability ratings of the spine based on specific 
measurements or test results.  While the Veteran has not been 
notified that his disabilities will be rated based on 
specific measurements or that evidence demonstrating the 
effect of his disability on his daily life would aid in 
substantiating his claims, the Board does not find any 
procedural defect constitutes prejudicial error in this case.  

Prejudicial error occurs in the context of VCAA notice only 
when such error affects "the essential fairness of an 
adjudication" or "has the natural effect of producing 
prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 
 Appellants must generally identify "with considerable 
specificity": (1) how the VCAA notice was defective; (2) what 
evidence the appellant would have provided or requested that 
VA obtain had VA fulfilled its notice obligations; and (3) 
how the lack of notice and evidence affected the essential 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. at []; see also Shinseki v. Sanders, 556 U.S. ___, No. 
07-1209 (2009) (holding that a party alleging defective VCAA 
notice has the burden of showing how the defective notice was 
harmful). 

In this case, the appellant has not alleged any prejudice 
resulting from inadequate VCAA notice.  Moreover, the record 
establishes that the Veteran has demonstrated actual 
knowledge of the criteria used to rate his disabilities and 
of the importance of evidence showing the impact of his 
disability on his daily life. 

The Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  
Vazquez-Flore, 22 Vet. App. 37 at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  
The Veteran demonstrated actual knowledge of the criteria 
used to rate his claim in the April 2009 post-remand brief.  
His representative listed the spinal criteria containing 
specific range of motion measurements and therefore 
demonstrated actual knowledge of the test results used to 
rate the Veteran's disability.  Similarly, 
the Veteran showed actual knowledge of the need for evidence 
concerning the effect of his disability on his daily life by 
his testimony at his March 1997 hearing.  During his hearing, 
the Veteran's representative elicited testimony specifically 
pertaining to the impact of the Veteran's disabilities on his 
daily life.  

As the Veteran manifested actual knowledge of the specific 
measurements used to rate his spinal disability and the 
relevance of evidence showing the effect of his disabilities 
on his daily life, there was no prejudice from the absence of 
complete notice on the first and third elements of Vazquez-
Flores notice.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided proper VA examinations in response 
to his claims for increased ratings.

During his March 1997 hearing, the Veteran testified that he 
was in receipt of benefits from the Social Security 
Administration (SSA).  VA has a duty to obtain SSA records 
when they may be relevant to a claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  The Veteran did 
not identify which disability was the basis of the SSA 
benefits, nor did he state when he was awarded benefits.  (In 
view of the Veteran's age it is likely that he is receipt of 
regular Social Security retirement benefits.)  The Board 
notes that the Veteran's claim for an increased rating for 
his lumbar spine disability has been pending for over 16 
years, while the claim for an increased rating of a right 
upper extremity disorder has been pending for over 12 years.  

During the course of the appeal, VA obtained all medical 
records identified by the Veteran including VA and private 
records.  In addition, in a June 2007 statement, the Veteran 
stated that all of his treatment for the disabilities on 
appeal had been conducted through the Providence VA Medical 
Center (VAMC).  Voluminous records from the Providence VAMC 
are of record and span the entire appeals period.  Therefore, 
the Board has determined that all relevant medical evidence 
and treatment records have been associated with the claims 
folders and remanding the case for the procurement of SSA 
records would only result in further delay of the Veteran's 
case, without discernible benefit, insofar as the increased 
rating issues are concerned.  The Veteran is currently in 
receipt of a total rating due to individual unemployability.  
As noted above, the issue of entitlement to a TDIU rating 
prior to May 4, 2007 is being REMANDED for further action 
and, in conjunction with this action, the agency of original 
jurisdiction can ascertain the type of Social Security 
benefits the Veteran is receiving.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.




II.  General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, flare-ups or pain. Such inquiry 
is not to be limited to muscles or nerves. These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, 
flare-ups or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 
C.F.R. § 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


III.  Lumbar Spine and Pelvis Strain

Legal Criteria

During the period of this claim, the criteria for evaluating 
disabilities of the spine were revised.  Under the interim 
revised criteria of Diagnostic Code 5293, effective September 
23, 2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.26 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
60 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a 40 percent evaluation when 
manifested by listing of the whole spine to the opposite 
side; positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 20 
percent evaluation if it is moderate, or a 40 percent 
evaluation if severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003).  

Ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is at a favorable angle or a 50 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. § 
4.71a, Diagnostic Code 5289 (2003).

Under the criteria effective September 26, 2003, lumbosacral 
disabilities are to be evaluated under the general rating 
formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5237 
(2008).  Intervertebral disc syndrome will be evaluated under 
the general formula for rating diseases and injuries of the 
spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes (outlined above), 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2008).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 40 percent evaluation is 
warranted if forward flexion of the thoracolumbar spine is to 
30 degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent evaluation is warranted 
for ankylosis of the entire spine. 

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  When the involvement is wholly sensory, 
the rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. §§ 4.120, 4.124a (2008).  

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).


Factual Background

Service connection for a sprain of the lumbar spine and 
pelvis was granted in a May 1966 rating decision with an 
initial noncompensable evaluation assigned, effective August 
26, 1965.  The current 40 percent evaluation was assigned in 
a February 1989 rating decision, effective February 29, 1988.

Records of outpatient treatment from the Providence VAMC show 
that the Veteran complained of daily back pain in August 
1991.  He also reported radiating pain to the left leg and 
stated that he was unable to perform physical work.  X-rays 
showed arthritis.  

A February 1992 letter from the Veteran's private physician 
indicates that the Veteran was being treated for severe 
somatic dysfunction of the cervical and lumbar spine, with 
pain radiating into the left foot.  

In response to his claim for an increased rating, the Veteran 
was provided a VA orthopedic examination of his spine in 
October 1992.  His chief complaint was recurrent back pain 
with radiation into the left leg and lateral toes.  He walked 
slowly without a limp and wore a lumbosacral belt.  Upon 
examination, his back had normal curves with tenderness over 
the lumbosacral spine and mild muscle spasm.  Range of motion 
measurements showed forward flexion to 20 degrees, lateral 
flexion to 15 degrees, rotation to 15 degrees, and extension 
to 20 degrees with complaints of pain and stiffness.  Right 
straight leg raising was to 60 degrees and on the left to 45 
degrees.  There was no weakness in the toes or hypesthesias 
in the lower extremities.  Strength was fair.  X-rays showed 
spondylosis of the lower lumbar bodies with anterior 
spurring.  The diagnoses were lumbosacral strain and 
spondylosis.  

A second VA examination was provided in January 1994.  Again, 
the Veteran complained of recurrent back pain and left 
sciatica.  He stated that he had undergone manipulation from 
an osteopathy physician for temporary relief of his back 
pain.  The Veteran had a normal gait, normal spinal curves, 
with slight muscle spasm and tenderness over the entire 
lumbar spine with left sciatica.  Flexion was to 30 degrees, 
with extension to 10 degrees, lateral flexion bilaterally to 
20 degrees, and rotation 15 degrees bilaterally with 
complaints of pain and stiffness.  There was no weakness of 
the toes or feet and no hypesthesias was noted.  X-rays and a 
spinal CT showed mild to moderate disc bulging with mild 
facet arthritis.  There was some narrowing and irregularity 
and sclerosis of the sacroiliac joints.  The diagnosis was 
lumbosacral strain with recurrent low back pain, some 
limitation of motion and tenderness.  The Veteran was noted 
to have a low back condition complicated by disc problems and 
facet problems due to age.  

In March 1997, the Veteran provided testimony at a hearing 
before a hearing officer at the Providence RO.  He testified 
that he experienced continuous back pain radiating into his 
toes with spasms and sharp aches.  He could walk only a 
couple of blocks due to back pain and had difficulty climbing 
stairs.  To relieve his back pain, he would lie down and 
rest.

VAMC treatment records during this period show continued 
treatment for chronic low back pain.  In January 1999, the 
Veteran was also seen for pain in the left thigh.  He denied 
any radiation of back pain and stated that his leg pain was 
at the site of a coronary artery bypass graft site on his 
thigh.  In February 1999, the Veteran was found to have 
decreased flexibility of the lumbar spine on all planes with 
forward flexion limited to the knee level.  There was 
negative straight leg raising to 70 degrees.  

Another VA examination of the spine was provided in February 
1999.  The Veteran reported weather aches in his lumbar spine 
with flare-ups of pain.  He had been unable to work since 
1983.  There was no tenderness over the spinous processes of 
the spine or the flank sciatic notches.  Straight leg raising 
was normal.  Reflexes were intact and symmetrical, and soft 
touch, pin, and vibratory sensations in the lower extremities 
were symmetrical.  Flexion of the spine was to 35 degrees 
with extension to 5 degrees and rotation and tilting to 30 
degrees bilaterally.  Evaluating strength testing in the left 
lower extremity was difficult due to the Veteran's movement 
of his leg, but there was no calf or thigh wasting.  When the 
Veteran tried to touch his toes, he was limited by pain and 
could only reach his knees.  The diagnosis was lumbosacral 
arthritis.  

The Veteran underwent VA neurological examinations in 
February 1999 and March 2000.  At both examinations, 
sensation was intact in the extremities and deep tendon 
reflexes were absent.  The February 1999 examiner diagnosed 
mild degenerative joint disease and the March 2000 examiner 
found no evidence of neurologic disease.  

The Veteran also underwent a VA orthopedic examination in 
March 2000.  He reported constant pain in his back, weather 
aches, and constant left leg pain.  The back was grossly 
normal when examined with no tenderness, spasm, or 
deformities.  Range of motion testing showed flexion to 45 
degrees, retroflexion to 10 degrees, lateral bending to 20 
degrees bilaterally, and rotation to 20 degrees bilaterally.  
The Veteran complained of tremendous pain with motion 
testing.  His left knee had a slightly depressed deep tendon 
reflex and the ankles had minimal equal reflexes.  He 
complained of excruciating pain with straight leg raising to 
90 degrees.  The Veteran could climb down one flight of 
stairs normally, but on the second set began to totter.  X-
rays showed mild degenerative joint disease of the spine.  
The examiner found that the objective findings did not 
support the Veteran's subjective complaints which called into 
question the Veteran's credibility.  The diagnoses were 
minimal degenerative joint disease of the lumbosacral spine 
and left sacroiliac joint compression of the thoracic spine.  
The examiner concluded that the Veteran's disability did not 
interfere with his activities of daily living and would not 
interfere with employment. 

November 2000 X-rays from the VAMC showed essentially stable 
degenerative disc disease involving the lumbosacral spine and 
unchanged degenerative joint disease.

In October 2001, another VA examination of the Veteran's 
spine was conducted.  Examination of the back was grossly 
normal with no spasm or tenderness.  Forward flexion was to 
80 degrees, and retroflexion was to 10 degrees.  Laterally, 
the Veteran flexed to 20 degrees on the right and 10 degrees 
on the left.  Rotation was to 10 degrees bilaterally.   The 
examiner noted that the Veteran groaned and moaned during 
range of motion testing and concluded this represented 
histrionics.  X-rays showed minimal to mild degenerative 
joint disease.  The examiner concluded that the Veteran's 
back was in excellent condition and did not impact his 
ability to earn a living or interfere with his activities of 
daily living.  

In a March 2003 statement, the Veteran noted that he had 
difficulty moving around due to the intense pain in his leg, 
arm, and back.  He required help in the preparation of his 
meals, doing laundry, and getting around.  

Further records of VAMC treatment show that that the Veteran 
denied experiencing any lower extremity numbness in March 
2003.  There was no tenderness of the back and straight leg 
raising was negative.  During a managed care visit in 
December 2003, the Veteran complained of pain in his right 
buttock and his physician found that this pain could be 
related to his lumbosacral spine disability.  

 In August 2005, the Veteran was admitted to the hospital 
with complaints of fever and low back pain.  He had recently 
been diagnosed with Paget's disease, and had experienced a 
fever and increasing back pain since changing a tire the 
evening before.  He denied radiation of back pain and 
reported generalized lower extremity weakness.  

Upon VA orthopedic examination of the spine in May 2005, the 
Veteran reported constant pain across the lower back 
associated with stiffness and an achy burning pain.  He 
denied any radiating pain, but did complain of numbness in 
the bilateral lower legs from the knees to the upper ankles.  
His symptoms were precipitated by weather changes, walking, 
and bending.  He had worn back braces, but found them not 
effective.  He was able to perform his activities of daily 
living such as driving, and could participate in sedentary 
activities.  He reported constant chronic symptoms and no 
flares.  Examination of the spine showed range of motion of 
forward flexion to 40 degrees, extension to 20 degrees, right 
lateral extension to 20 degrees, left lateral extension to 25 
degrees, right rotation to 20 degrees, and left rotation to 
25 degrees, all with pain.  He was unable to squat or heel-
toe walk due to poor balance.  There was decreased sensation 
to light touch of the bilateral lower extremities.  
Repetitive testing included bending from the waist against 
gravity and the Veteran was able to perform 4 out of 15 
bends.  Pain, weakness, fatigue, and lack of endurance were 
related to his activity.  X-rays showed Paget's disease in 
the left pelvis and degenerative disc disease with some 
osteoarthritis spurring in the lumbosacral spine.  The 
diagnosis was moderate degenerative disc disease of the 
lumbosacral spine that had increased since the last X-ray.  
The examiner also noted that the Veteran's nonservice-
connected Paget's disease could be causing some of his 
increased spinal symptoms.  The Veteran's spinal disability 
had increased in severity and, in connection with his other 
service-connected disabilities, made him unemployable.  

Also in May 2005, the Veteran underwent a VA neurological 
examination.  Lumbar range of motion was within normal limits 
and there were no radiological signs of lumbosacral 
radiculopathy.  A July 2005 addendum to the examination 
report was provided after an EMG was performed; results of 
the test were normal. 

The Veteran's most recent VA examination was provided in 
September 2007 in response to his claim for TDIU.  He came 
into the examination room in a wheelchair and had difficulty 
standing.  The examiner found that it was very difficult to 
evaluate the Veteran due to the Veteran's inability to leave 
the wheelchair for an extended period of time.  The 
examination was incomplete due to the age and frailty of the 
Veteran, and the examiner determined that the Veteran's right 
arm, low back, and left leg service-connected disabilities 
rendered him unemployable.  The examiner pointed out the 
extreme weakness and unreliability of the Veteran's right arm 
and the weakness and pain of the Veteran's bilateral legs.

VA outpatient treatment records compiled during 2007 and 2008 
show that the Veteran was variously described as ambulatory, 
without assistive devices, or using a cane, scooter, leg 
braces or wheelchair.  


Analysis

Throughout the appeals period, the Veteran was assigned a 
disability rating of 40 percent for his strain of the 
lumbosacral spine and pelvis.  Therefore, he is currently 
receiving the maximum rating possible under old Diagnostic 
Codes 5292 and 5295 for lumbosacral strain and limitation of 
motion of the lumbar spine.  

While a rating of 50 percent is available under both the 
former and current rating criteria for unfavorable ankylosis 
of the lumbar spine, the medical evidence consistently 
demonstrates that the Veteran retains some useful motion of 
his low back.  In this regard, the Board notes that the 
Veteran's most limited range of motion was noted during his 
October 1992 VA examination when range of motion of the 
lumbosacral spine showed forward flexion to 20 degrees, 
lateral flexion to 15 degrees, rotation to 15 degrees, and 
extension to 20 degrees for a combined motion of 100 degrees.  
Similar or better range of motion was noted at all the 
Veteran's VA examinations throughout the appeals period.

The Board notes that range of motion measurements were not 
provided during the September 2007 VA examination as the 
examination was incomplete due to the frailty of the Veteran.  
Although the Veteran was confined to a wheelchair during most 
of the examination, the VA examiner's assessment of the 
Veteran's disabilities focused on the weakness in the 
Veteran's right arm and bilateral legs.  There is no 
indication from the examination that the Veteran manifested 
unfavorable ankylosis of the entire thoracolumbar spine.  An 
emergency room record, dated in March 2008, showed that the 
Veteran was ambulatory without assistance.  There was no 
indication of unfavorable ankylosis.

In addition, while the VA examiners did not address 
functional impairment due to repetitive testing, there were 
no findings of ankylosis upon examination and it is clear 
that the Veteran has consistently had at least some use of 
his low back.  Furthermore, X-rays of the Veteran's spine 
have consistently showed only mild to moderate arthritis and 
disk disease and the March 2000, October 2001, and May 2005 
VA examiners all determined that the Veteran's spinal 
disability did not interfere with his activities of daily 
living.  

Therefore, it is clear that the Veteran has retained useful 
motion of his lumbar spine and pelvis throughout the claims 
period.  In fact, the medical evidence is negative for any 
findings of ankylosis in the Veteran's back.  

The Veteran has also been diagnosed with degenerative disc 
disease.  He has not alleged, and the record does not show, 
that he has experienced any incapacitating episodes requiring 
bedrest prescribed by a physician.  The Board therefore finds 
that an increased rating is not warranted any time during the 
claims period under Diagnostic Code 5293 (2003) or 5243 
(2008) for intervertebral disc syndrome.  

With respect to the former version of Diagnostic Code 5293, 
the Board notes that the record does not support an increased 
rating of 60 percent for the Veteran's low back disability.  
While he has been diagnosed with disc bulging and there is 
some evidence of muscle spasm and absent ankle jerk at 
various times during the appeals period, there is no evidence 
of pronounced intervertebral disc syndrome.  In fact, a 
January 1994 CT of the spine showed only mild to moderate 
disc bulging and a November 2000 X-ray showed stable 
degenerative disc disease.  Similarly, disc disease of only 
moderate severity was diagnosed at the May 2005 VA 
examination.  

As the Veteran's low back and pelvic strain has not most 
nearly approximated pronounced intervertebral disc syndrome 
throughout the claims period, an increased rating is not 
warranted under Diagnostic Code 5293 (2002).

With respect to neurological impairment resulting from the 
Veteran's lumbar spine disc disease, the Board notes that the 
criteria for evaluating impairment of the peripheral nerves 
have not been revised during the period of this claim.  In 
addition, since neurological impairment of the lower 
extremities is separate and distinct from the functional 
impairment of the lumbar spine, separate ratings for these 
components of the disability are allowed under the former 
rating criteria.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. 
App. at 259, 262.  

The Board finds that separate ratings are not warranted for 
neurological impairment of the Veteran's lower extremities.  
The Veteran complained of radiating pain into his left lower 
extremity during VAMC treatment in the early 1990s and at the 
first two VA examinations; however, after his second VA 
examination in January 1994, the Veteran consistently denied 
experiencing any radiating pain from his back.  In fact, his 
complaints of pain regarding the left lower extremity were 
thereafter associated with residuals from his coronary artery 
bypass graft donor site on his left thigh.  

In addition, while the Veteran's VAMC physician speculated in 
December 2003 that pain in the Veteran's right buttock could 
be due to his lumbar spine disability, VA neurologic 
examinations throughout the appeals period have been 
consistently negative.  Moreover, at the Veteran's most 
recent VA neurological examination in May 2005, the examiner 
specifically found that there was no evidence of lumbar 
radiculopathy.  

In short, the only evidence of radiculopathy associated with 
the Veteran's lumbar spine disability are the few subjective 
complaints of the Veteran and the speculative opinion of the 
December 2003 VAMC physician.  The Board finds that the 
opinions of the March 2000 and May 2005 VA neurologic 
examiners and the lack of any objective medical evidence of 
neurologic impairment associated with the Veteran's back 
disorder outweigh the other evidence.  Therefore, separate 
ratings for neurologic impairment are not warranted.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating at any point during the 
claims period, but has found none.  In addition, the Board 
has considered the doctrine of reasonable doubt but has 
determined that it is not applicable to this period because 
the preponderance of the evidence is against the claim.


IV.  Right Upper Extremity

Factual Background

Service connection for right ulnar neuropathy with right hand 
weakness was granted in an April 1993 rating decision with an 
initial 30 percent rating assigned, effective February 6, 
1992.  The current 40 percent rating was assigned in the 
August 1996 rating decision on appeal, effective May 21, 
1996.

In response to his claim for an increased rating, the Veteran 
was provided a VA examination of his right upper extremity in 
June 1996.  He reported undergoing a triple bypass operation 
in 1991 and as a result incurred ulnar paralysis and sensory 
changes in his right arm.  Physical examination showed that 
the Veteran was right-handed with some slight atrophy of the 
hypothenar eminence of the right hand.  There was also 
generalized dysesthesia and diminished sensation over the 
entire right hand.  The Veteran was able to make a fist, but 
lacked full extension in his fingers.  Grip of the right hand 
was decreased when compared to the left by 25 percent.  Elbow 
extension was essentially normal and there was a positive 
Tinel sign just above the elbow but none below.  Flexion of 
the wrist was to 30 degrees while flexion of the fingers was 
full.  At the interphalangeal joint, the Veteran lacked 26 
degrees of full extension of the index, ring, and fifth 
fingers.  The Veteran was protective of his hand and held it 
in a slightly flexed position.  X-rays were normal.  The 
diagnosis was status post injury to the ulnar, radial, and 
median nerves of the right hand with paresis and sensory 
dysesthesia.  

Another VA examination was provided in August 1996.  The 
Veteran reported pain, numbness, and a sensation of coolness 
of the right hand.  Function of the right hand had improved 
over the ensuing year gradually, but the Veteran complained 
of worsening uncomfortable sensations.  The right upper 
extremity had normal muscle bulk and tone.  A definite 
decreased effort in the right intrinsic hand muscles was 
noted due to discomfort.  Deep tendon reflexes were present 
and symmetrical.  Sensory examination was intact to pinprick 
and light touch.  Peripheral pulses were normal.  A March 
1996 EMG was normal.  The diagnosis was reflex sympathetic 
syndrome of the right upper extremity.  

The Veteran provided testimony at a hearing at the Providence 
RO in March 1997.  He testified that he experienced numbness, 
coldness, and pain in his right upper extremity.  In 
addition, he had difficulty holding things in his right hand 
with loss of grip strength.  The Veteran testified that he 
experienced flares of right arm pain in rainy weather and had 
difficulty with activities such as dressing himself. 

In February 1999 the Veteran underwent another VA examination 
to determine the severity of his right upper extremity 
disorder.  He complained of flare-ups of pain, weather aches, 
and weakness and numbness in the right hand.  Examination of 
the right upper extremity showed negative Tinel sign over the 
ulnar nerve at both elbows and full range of motion of the 
right shoulder, wrist, and elbow.  Reflexes were normal, and 
sensation was normal to soft touch, pinprick, and vibratory 
sense.  Muscle strength also seemed normal.  The diagnosis 
was status post nerve damage to the right hand.  With regard 
to functional impairment the examiner noted that the Veteran 
was able to push weights upward to the ceiling five times on 
the left and five times on the right and perform bicep curls 
four times on the left and eight times on the right.

Upon VA neurological examination in February 1999 the Veteran 
was noted to have absent deep tendon reflexes in the upper 
and lower extremities.  Strength and sensation were within 
normal limits.  The diagnosis was weakness of the right upper 
extremity probably due to pressure neuropathy resulting in 
numbness and pain.  No positive neurological signs were seen 
on examination.  

Similarly, upon VA neurological examination in March 2000, no 
neurologic deficits were noted and EMG and nerve conduction 
studies of the right upper extremity were normal.  

The Veteran underwent another brief VA neurological 
examination of his right upper extremity in September 2001.  
Deep tendon reflexes were diminished equally and bilaterally, 
otherwise the neurological examination was normal.

In a March 2003 statement, the Veteran noted that he had 
difficulty moving around due to the intense pain in his leg, 
arm, and back.  He required help in the preparation of his 
meals, doing laundry, and getting around.  

Treatment records from the Providence VAMC show that in July 
2003 the Veteran was referred to neurology for complaints of 
persistent right arm and hand pain and numbness.  He reported 
having difficulty picking things up with the fingers of his 
right hand.  While an inability to straighten his hand and 
fingers had gradually resolved, the pain and numbness had 
persisted and worsened.  Muscle tone was normal in the 
bilateral upper extremities, but mild atrophy of the right 
arm was noted.  The Veteran had decreased strength of the 
right arm and sensation was intact.  Tinel sign was positive 
on the right.  The assessment was subjective symptoms of pain 
and numbness in the right forearm and hand with nondiagnostic 
neurological examination.  

An EMG conducted in July 2003 was normal with no signs of 
cervical radiculopathy, peripheral polyneuropathy, 
compression neuropathy, or myopathy.  As no nerve damage was 
found upon EMG, the Veteran's physician thought his symptoms 
could be due to the cervical spine or a stroke following the 
1991 bypass surgery.

The Veteran's most recent VA neurological examination was 
provided in May 2005.  He complained of right radial nerve 
paralysis and weakness.  Non-anatomic distribution of 
decreased pinprick sensation was noted over the four 
extremities.  There were no neurological signs of right ulnar 
or radial neuropathy and the Veteran's pains were found to be 
musculoskeletal.  A July 2005 addendum to the examination 
report noted that an EMG study was performed in June 2005 
that showed normal right upper extremity nerve conduction 
velocity.  The Veteran refused a needle EMG study.  The 
examiner noted that a previous needle EMG study did not 
disclose any nerve damage in the right upper extremity.  

To determine his employability, the Veteran underwent a VA 
examination in September 2007.  He reported having difficulty 
using his right arm and arrived at the examination room in a 
wheelchair.  He was right-handed, but used his left hand to 
toilet, feed, and dress himself.  The examiner noted that it 
was difficult to evaluate the Veteran, as he was not able to 
give his best effort due to being in the wheelchair for a 
period of time.  His right arm clearly had less strength than 
his left arm with a markedly weaker grip.  Strength of 
resistance to flexion of the arms was basically ineffective 
to testing as he was overall very weak.  The examiner 
concluded that the Veteran was unemployable and had no 
significant use of his right hand for the activities of daily 
living.  Range of motion was extremely hard to evaluate 
considering the Veteran's inability to leave his wheelchair 
for any significant amount of time. 

As noted above, subsequent VA outpatient treatment records, 
specifically an emergency room record in March 2008, shows 
that the Veteran was able to drive himself to the ER and was 
not wheelchair bound, but ambulatory.  


Analysis

The Veteran's right upper extremity disability is currently 
assigned a 40 percent rating under 38 C.F.R. § 4.124a, 
Diagnostic Code 8516, which provides criteria for evaluating 
disability of the ulnar nerve.  Complete paralysis, 
productive of the griffin claw deformity, due to flexor 
contraction of the ring and little fingers, atrophy very 
marked in dorsal interspace and thenar and hypothenar 
eminences, loss of extension of ring and little fingers, 
cannot spread fingers (or reverse), cannot adduct thumb, 
flexion of wrist weakened, is evaluated as 60 percent 
disabling for the major extremity and 50 percent disabling 
for the minor extremity.  Incomplete paralysis that is severe 
is evaluated as 40 percent disabling for the major extremity 
and 30 percent disabling for the minor extremity; moderate, 
as 30 percent disabling for the major extremity and 20 
percent for the minor; and mild, as 10 percent disabling for 
either the major or minor extremity.  

Prior to September 12, 2007, the evidence establishes that 
the Veteran's right upper extremity disorder most nearly 
approximated incomplete paralysis that was severe.  The 
Veteran's disability consistently manifested loss of 
sensation in the right arm and hand and diminished reflexes 
and pulses were noted in August 1996 and September 2001.  In 
addition, the right upper extremity was noted to have 
decreased grip strength in the right hand when compared to 
the right throughout this period of the claim.  The Veteran 
also testified at his March 1997 hearing that he experienced 
numbness, coldness, and pain in his right upper extremity.  

A rating in excess of 40 percent is not warranted for this 
period as the evidence does not establish complete paralysis 
resulting from the right upper extremity disorder.  While 
some limitation of extension was noted at the June 1996 VA 
examination, the Veteran was noted to have full range of 
motion of his right shoulder, wrist, and elbow upon 
examination in February 1999.  In addition, although the 
Veteran testified to some functional impairment resulting 
from his disability, such as difficulty dressing, the medical 
evidence, including range of motion testing, clearly shows 
that the Veteran retained some use of his right hand for the 
period prior to September 12, 2007.  Furthermore, EMG and 
nerve conduction tests in March 1996, March 2000, July 2003, 
and June 2005 were all normal and demonstrated no nerve 
impairment.  

Finally, during the period prior to September 12, 2007, there 
is no evidence of griffin claw deformity, very marked 
atrophy, loss of extension of the ring and little fingers, or 
evidence that the Veteran could not spread his fingers (or 
reverse) or adduct his thumb, or experienced weakened flexion 
of his right wrist.  Therefore, as the Veteran's disability 
did most nearly approximate complete paralysis of the right 
ulnar nerve for the period prior to September 12, 2007, a 
rating in excess of the currently assigned 40 percent 
disability evaluation under Diagnostic Code 8516 is not 
warranted.

For the period beginning September 12, 2007, the Board finds 
that an increased rating of 60 percent is warranted for the 
Veteran's right upper extremity disorder.  Upon VA 
examination in September 2007, the Veteran's right arm was 
clearly less strong than his left, and strength and range of 
motion tests could not be conducted due to the Veteran's 
disability.  The Veteran reported extreme weakness and 
unreliability regarding his right arm, and the VA examiner 
found that the Veteran had no significant use of his right 
upper extremity.  Subsequent VA outpatient records do call 
this finding into question, as there is no mention of such a 
high level of disability.  However, resolving any reasonable 
doubt in the Veteran's favor, the Board finds that for the 
period beginning September 12, 2007, the Veteran's disability 
most nearly approximated complete paralysis of the right 
upper extremity and a 60 percent evaluation, the maximum 
available under Diagnostic Code 8516, is warranted.  

The Board has considered whether there is any other basis for 
granting an increased rating other than that discussed above, 
but has found none.  In particular, the Board has considered 
the benefit-of-the-doubt doctrine, but has determined that it 
is not applicable to this claim because the preponderance of 
the evidence is against the claim.  


V.  Extra-schedular Considerations

In exceptional cases an extra-schedular rating may be 
provided.  38 C.F.R. § 3.321 (2008).  The Veteran's claims 
for entitlement to increased ratings for lumbar spine and 
right upper extremity conditions were remanded by the Board 
in June 2007 for consideration of whether referral for extra-
schedular consideration was warranted.  
In an October 2008 supplemental statement of the case (SSOC), 
the Appeals Management Center (AMC) determined that referral 
for extra-schedular consideration was not necessary in 
accordance with the provisions of 38 C.F.R. § 3.321 (2008) as 
the Veteran's conditions did not manifest any exceptional 
patterns of disability such as frequent hospitalizations or 
marked interference with employment.  

In a recent decision, the Court has determined that the 
threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach currently prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extra-schedular rating.  Id.  

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran's back and right upper 
extremity disabilities are manifested by symptoms such as 
pain, limitation of motion, weakness, and loss of sensation.  
These manifestations are contemplated in the rating criteria, 
therefore, referral for consideration of extra-schedular 
rating is not warranted.


ORDER

Entitlement to a rating in excess of 40 percent for strain of 
the lumbar spine and pelvis is denied.

Entitlement to a rating in excess of 40 percent for right 
upper extremity disorder for the period prior to September 
12, 2007 is denied.

Entitlement to an increased rating of 60 percent for right 
upper extremity disorder for the period beginning September 
12, 2007 is granted, subject to the criteria governing 
monetary benefits.


REMAND

In the March 2007 Joint Motion for Remand, the Veteran's 
representative and the VA General Counsel stated that the 
Board erred in its March 2006 decision when it did not refer 
the Veteran's claim for TDIU to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service (C&P) for extra-schedular consideration pursuant to 
38 C.F.R. §§ 3.321(b)(1) and 4.16(b) (2008).  The Joint 
Motion for Remand also noted that the Board is not permitted 
to consider an extra-schedular rating in the first instance.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

The Board's June 2007 remand ordered that a determination 
should be made as to whether the claim for TDIU should be 
referred to the Under Secretary for Benefits or the Director 
of C&P for extra-schedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) and 4.16(b).

In an October 2008 rating decision, the AMC granted 
entitlement to TDIU, effective May 4, 2007; however, there is 
no indication that the Veteran's claim for TDIU for the 
period prior to May 4, 2007, was readjudicated or referred to 
the Under Secretary for Benefits or the Director of C&P for 
extra-schedular consideration.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).   In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board 
itself errs in failing to insure compliance."  Id.  
While the Board regrets further delay in a final adjudication 
of the Veteran's claim, the claim for entitlement to TDIU for 
the period prior to May 4, 2007 must be remanded to allow for 
compliance with the March 2007 Joint Motion for Remand and 
the June 2007 Board remand.  

Therefore, upon remand, the claim for TDIU for the period 
prior to May 4, 2007, should be referred to the Under 
Secretary for Benefits or the Director of C&P for extra-
schedular consideration pursuant to 38 C.F.R. §§ 3.321(b)(1) 
and 4.16(b) (2008).  Prior to doing so, it should be 
determined whether the Veteran is in receipt of Social 
Security retirement benefits or disability benefits.  If the 
latter, medical and other records compiled in conjunction 
with such award should be obtained for inclusion in the claim 
file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  It should be determined whether the 
Veteran is in receipt of Social Security 
Disability benefits and, if so, the 
records developed in connection therewith, 
along with a copy of the favorable 
decision, should be obtained.  

2.  The claim for entitlement to TDIU for 
the period prior to May 4, 2007, must be 
forwarded to Under Secretary for Benefits 
or the Director of C&P for consideration 
of entitlement to TDIU on an extra-
schedular basis under 38 C.F.R. 
§§ 3.321(b)(1) and 4.16(b) (2008).  

3.  If the claim remains denied, the RO or 
the AMC should issue another SSOC before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
N. R. ROBIN
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


